~ ` x ’)H,fzwl'©?>

DAVID s. MUSGROVE
1481351 ALLRED UNIT
2101 FM 369 NORTH

IOWA PARK/ TEXAS 76367 RECE\VE. lN '
' v COURT OF CRIM\NAL APPEALS
FEBRUARY 12 2015
` FEB 1"7 2015
HONORABLE SUSAN HUGHES - ' ` Abe“ Acosta’©a€gk

COOKE COUNTY DISTRICT CLERK ~

lOl SOUTH DIXON, ROOM 207
GAINESVILLE, TEXAS 76240

RE; OBJECTIONS IN CAUSE NO. CRO€-lSlB & WRIT NO. WR-74/26].-O3

Dear Ms. Hughes,

Please find enclosed the applicant's objection to the states
refusal to answer and failure to be in compliance,in the above listed
cause number. Please also find the applicant's objection to the courts
refusal to hold a hearing on controverted facts/also in the above b

listed cause numbers.

Please file these with the court in the above listed writ no. and
forward them accordingly. I have sent a copy to the courts in Austin

as listed in the attached certificate of service.

Please also return a file stamped copy of both,as well as a copy
of this letter/as soon as is possible,as this is a time sensitive
matter. I have enclosed a self addressed postage envelope for your

convinence.
Your time/help/and understanding in this matter is most greatly
appreciated. Thank you/and have a beautiful day!

Sincerely!

IN THE
COURT OF CRIMINAL APPEALS
OF TEXAS

WRIT NO. WR-74,26l-O3

DAVID ScoTT MUSGRovE 11 § IN THE 235th DISTRICT coURT
`EX PARTE ‘ §` oF cooKE coUNTY, TEXAS
§ Tr.ct.No. cRO€~iSlB

 

APPLICANT'S OBJECTION TO THE CONV£CTING COURTS REFUSAL TO
HOLD A HEARING ON CONTROVERTED FACTS UNDER
TEX. CODE OF CRIIVI.l PROC. § ll.O7 SECTION 3(C)

 

TO THE HQNORABLE JUDGES OF SAID COURT;

Comes Now,-DAVID SCOTT MUSGROVE II, herein after referred to as
the applicant/and will show the court the following in support of

this/his objection to the courts failure to hold a hearing.

I.
_The applicant has submitted evidence that creates doubt as to the
efficacy of the verdict. The state never disputed that fact,nor did

:'the state deny-or oppose the allegations or claims by applicant.

II.
The Texas code of Criminal Procedure § ll.O7 section 3(C) states;
"lt shall be the duty of the convicting court to decide whether
there are 'controverted',previously unresolved facts material-to

the legality of the applicant's confinement"

III.
If the state admits none of the matters alleged in the application
for a writ of habeas corpus,they are deemed denied according to the
Tex.C.C.P. art.ll.O7 3(b) yet FIF" deemed denied/then the allegations
"ARE" controverted. If the controverted allegations of fact in an
application for a writ of habes.corpus are material, an implicit
finding pursuant to the TEXAS CODE of CRIMINAL PROCEDURE art. ll.O7
sec. 3(c) that there are no controverted,previously unresolved facts
material to the legality of the applicant's confinement is obviously
an abuse of discretion in the absence of a statement of facts from
an evidentiary hearing or findings of fact to show that the issues

have been resolved.

IV.
The state in this cause never disputed or denied any of the claims
presented to the court. Furthermore the court never disputed the
allegations presented,either by a hearing or by way of findings of

fact.

_ V{
Applicant therefore objects to the implicit finding by the trial
court of Cooke hCOunty Texas that there were no controverted, previously

unresolved facts_material to the legality of applicant' s confinement.

Respe:;§ully Submitted,
/j/,Z>H/m/LK/

David S. M ggrove,applicant
._E,F_OS_G

page 2

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing
objection to the convicting courts refusal to hold a hearing on
controverted facts, has been sent by First class mail/postage paid

to the following parties;

HONORABLE sUSAN HUGHES
cooKE coUNTY DISTRICT cLERK
cooKE COUNTY coURTHOUSE

101 soUTH DIXON, R00M 207

GAINESVILLE, TEXAS 76240

HONORABLE ABEL ACOSTA

¢OURT OF CRIMINAL APPEALS CLERK
COURT OF CRIMINAL APPEALS OF TEXAS
P.O. BOX 12308, CAPITOL STATION

AUSTIN, TEXAS 78711

Placed in the prison mailbox/U.S. mail, on this thelmjlday of`February

2015.

1919111@ /-

David S. Wgrove,prose

CC;file/dsm

page 3